Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally elected species 1, illustrated in Fig.1 does not include a limitation of “a second layer formed by physical vapour deposition (PVD) on the first layer.” note: the spelling of “vapour” is incorrect.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
Amendment to the specification filed on 06/02/2022 has been considered and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. 2019/0386158 A1, hereinafter refer to Qiu) in view of Fujii (U.S. Pat. 4,872,043, hereinafter refer to Fujii).
Regarding Claim 1: Qiu discloses a passivation process (see Qiu, Figs.1D -1F and 3 as shown below, Fig.2, and ¶ [0001]) comprising the successive steps of: 

    PNG
    media_image1.png
    305
    890
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    950
    media_image2.png
    Greyscale

a) providing a stack comprising, in succession, a substrate (100) based on crystalline silicon, a layer of silicon oxide (108) (note: layer 110 also considered as a phosphorus doped silicon oxide layer because it is formed by thermal oxidation of a portion of the light-receiving surface of silicon substrate 100), and at least one layer of transparent conductive oxide (112/116/119/indium tin oxide (ITO)) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, ¶ [0026], ¶ [0028]- ¶ [0029], and ¶ [0032]); and 
b) applying a hydrogen-containing plasma (plasma-induced radiation 114 using the reacting gas such as  N2, NH3, Ar, He, H2, or a combination thereof) to the stack, step b) being executed at a suitable temperature so that hydrogen atoms of the hydrogen-containing plasma diffuse to the interface between the substrate (100) and the layer of silicon oxide (108) (note: Qiu teaches bombardments can modify microscopic structures of the ARC film, such as bonding or loosening hydrogen in the film; therefore, ordinary skill in the art recognize that the loosening hydrogen from ARC film 112/116 will be diffused into the underling layers including the interface between the substrate 100 and silicon dioxide layer 108) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0033]- ¶ [0039]).  
Qiu is silent upon explicitly disclosing wherein applying a hydrogen-containing plasma to the stack, step b) being executed at a suitable temperature for the hydrogen-containing plasma so that hydrogen atoms of the hydrogen-containing plasma diffuse from the hydrogen-containing plasma to the interface between the substrate and the layer of silicon oxide.  
Before effective filing date of the claimed invention the disclosed processing condition were known in order to reduce the surface state at the interface between the semiconductor layer and the insulator layer.
For support see Fujii, which teaches wherein applying a hydrogen-containing plasma to the stack, step b) being executed at a suitable temperature for the hydrogen-containing plasma so that hydrogen atoms of the hydrogen-containing plasma diffuse from the hydrogen-containing plasma to the interface between the substrate (10) and the layer of silicon oxide (12) (see Fujii, Fig.3, col.2, lines 5-25, and col.6, lines 9-65).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Qiu and Fujii to enable the known processing conditions as taught by Fujii in order to reduce the surface state at the interface between the semiconductor layer and the insulator layer step of Qiu to be performed according to the teachings of Fujii because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing conditions step of Qiu and art recognized suitability for reducing the surface state at the interface between the semiconductor layer and the insulator layer has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 2: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein the hydrogen-containing plasma applied in step b) contains at least one gas selected from NH3 and H2 (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0034]- ¶ [0036] and see Fujii, col.3, lines 44-67 and col.4, lines 1-3).
Regarding Claim 3: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein a temperature at which step b) is executed is comprised between 340°C and 600°C (room temperature to 500°C) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]). 
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the wafer temperature through routine experimentation and optimization to obtain optimal or desired device performance because the wafer temperature is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 4: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein the hydrogen-containing plasma is applied in step b) with a power density comprised between 1 x 10-3 W.cm-2 and 2x 10-2 W.cm-2 (0.05 -1 W.cm-2= 5 x 10-2 W.cm-2 – 1 W.cm-2) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036] and see Fujii, col.6, lines 10-35).
The combination of Qiu and Fujii teaches a larger ranges than the claimed limitation; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the plasma power density through routine experimentation and optimization to obtain optimal or desired device performance because the plasma power density is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 5: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein the hydrogen-containing plasma is applied in step b) with a pressure comprised between 1.5 torr and 2.5 torr (100 mT and 20T) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]).  
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the plasma pressure through routine experimentation and optimization to obtain optimal or desired device performance because the plasma pressure is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 6: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein step b) is executed under an atmosphere containing an inert gas selected from Ar and N2 (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0034]- ¶ [0036]).
Regarding Claim 7: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein step b) is executed for a time comprised between 5 minutes and 90 minutes (60 minutes and 1800 minutes/30 second or less) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0038]).
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the plasma exposure duration through routine experimentation and optimization to obtain optimal or desired device performance because the plasma exposure duration is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 8: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein the layer of silicon oxide (108) of the stack provided in step a) has a thickness smaller than or equal to 4 nm (1- 40nm) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0028]).  
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of silicon oxide (108) through routine experimentation and optimization to obtain optimal or desired device performance because the thickness of silicon oxide (108) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 16: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein a temperature at which step b) is executed is comprised between 400°C and 550°C (room temperature to 500°C) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]).
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the wafer temperature through routine experimentation and optimization to obtain optimal or desired device performance because the wafer temperature is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 17: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein the hydrogen-containing plasma is applied in step b) with a power density comprised between 5x10-3 W.cm-2 and 1x 10-2 W.cm-2 (0.05 -1 W.cm-2= 5 x 10-2 W.cm-2 – 1 W.cm-2) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]).
Qiu teaches a larger ranges than the claimed limitation; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the plasma power density through routine experimentation and optimization to obtain optimal or desired device performance because the plasma power density is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 18: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein the hydrogen-containing plasma is applied in step b) with a pressure comprised between 1.7 torr and 2.2 torr (100 mT and 20T) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0036]).  
Qiu teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the plasma pressure through routine experimentation and optimization to obtain optimal or desired device performance because the plasma pressure is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 19: Qiu as modified teaches a passivation process as set forth in claim 1 as above. The combination of Qiu and Fujii further teaches wherein step b) is executed for a time comprised between 10 minutes and 30 minutes (60 minutes and 1800 minutes/30 second or less) (see Qiu, Figs.1D -1F and 3 as shown above, Fig.2, and ¶ [0038]).
Qiu teaches a larger minutes than the claimed invention; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the plasma exposure duration through routine experimentation and optimization to obtain optimal or desired device performance because the plasma exposure duration is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. 2019/0386158 A1, hereinafter refer to Qiu) and Fujii (U.S. Pat. 4,872,043, hereinafter refer to Fujii) as applied to claim 1 above, and further in view of Lee et al. (U.S. 2015/0357510 A1, hereinafter refer to Lee).
Regarding Claim 9: Qiu as modified teaches a passivation process as applied to claim 1 above. The combination of Qiu and Fujii is silent upon explicitly disclosing wherein the at least one layer of transparent conductive oxide has a total thickness comprised between 10 nm and 200 nm.  
Before effective filing date of the claimed invention the disclosed layer of transparent conductive oxide were known to have a total thickness comprised between 10 nm and 200 nm in order to form anti-reflection film.
For support see Lee, which teaches wherein the at least one layer of transparent conductive oxide (24) has a total thickness comprised between 10 nm and 200 nm (50 nm and 200 nm) (note: thickness of the anti-reflection film 24 may be equal to or similar to those of the first passivation film 22) (see Lee, Fig.4G and ¶ [0052]- ¶ [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Qiu, Fujii, and Lee to enable the layer of transparent conductive oxide (24) to have a total thickness comprised between 10 nm and 200 nm (50 nm and 200 nm) (note: thickness of the anti-reflection film 24 may be equal to or similar to those of the first passivation film 22) as taught by Lee in order to form anti-reflection film (see Lee, Fig.4G and ¶ [0052]- ¶ [0054]).
The combination of Qiu, Fujii, and Lee teaches an overlapping thickness as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of transparent conductive oxide (24) through routine experimentation and optimization to obtain optimal or desired anti-reflection film because the thickness of transparent conductive oxide (24) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. 2019/0386158 A1, hereinafter refer to Qiu) and Fujii (U.S. Pat. 4,872,043, hereinafter refer to Fujii) as applied to claim 1 above, and further in view of Nguyen et al. (U.S. Pat. No. 8,932,495 B1, hereinafter refer to Nguyen).
Regarding Claims 10-11: Qiu as modified teaches a passivation process as applied to claim 1 above. The combination of Qiu and Fujii is silent upon explicitly disclosing wherein the transparent conductive oxide is selected from an indium oxide and a zinc oxide (as claimed in claim 10);
wherein the transparent conductive oxide is selected from a zinc oxide, an aluminium-doped zinc oxide and a boron-doped zinc oxide (as claimed in claim 11).
Before effective filing date of the claimed invention the disclosed material were known as an alternative material to indium tin oxide (ITO) in order to obtain transparent conductive oxide layer.
For support see Nguyen, which teaches the transparent conductive oxide layer wherein the transparent conductive oxide is selected from an indium oxide and a zinc oxide (note: zinc indium oxide is equivalent to the claimed limitation of “indium oxide and a zinc oxide”) (see Nguyen, col.3, lines 10-40 and col.4, lines 20-50) (as claimed in claim 10);
wherein the transparent conductive oxide is selected from a zinc oxide, an aluminium-doped zinc oxide and a boron-doped zinc oxide (see Nguyen, col.3, lines 10-40 and col.4, lines 20-50) (as claimed in claim 11).
The combination of Qiu and Fujii discloses the claimed invention except for the material of transparent conductive oxide.  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Qiu, Fujii, and Nguyen to enable the known material as taught by Nguyen in order to enable the recited material as alternative material to indium tin oxide (ITO), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (U.S. 2019/0386158 A1, hereinafter refer to Qiu), Fujii (U.S. Pat. 4,872,043, hereinafter refer to Fujii), and Nguyen et al. (U.S. Pat. No. 8,932,495 B1, hereinafter refer to Nguyen) as applied to claim 10 above, and further in view of Haight et al. (U.S. 2017/0104113 A1, hereinafter refer to Haight).
Regarding Claim 20: Qiu as modified teaches a passivation process as applied to claim 10 above. The combination of Qiu and Fujii is silent upon explicitly disclosing wherein the indium oxide is chosen from indium-tin oxide, a fluorine-doped indium oxide, a hydrogen-containing indium oxide and a tungsten-doped indium oxide, and 
the zinc oxide is chosen from an aluminum-doped zinc oxide and a boron-doped zinc oxide.
Before effective filing date of the claimed invention the disclosed material were known as an alternative material to indium tin oxide (ITO) in order to obtain transparent conductive oxide layer.
For support see Haight, which teaches wherein the indium oxide is chosen from indium-tin oxide, a fluorine-doped indium oxide, a hydrogen-containing indium oxide and a tungsten-doped indium oxide (see Haight, ¶ [0042]), and 
the zinc oxide is chosen from an aluminum-doped zinc oxide and a boron-doped zinc oxide (see Haight, ¶ [0042]).
The combination of Qiu and Fujii discloses the claimed invention except for the material of transparent conductive oxide.  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Qiu, Fujii, Nguyen, and Haight to enable the known material as taught by Haight in order to enable the recited material as alternative material to indium tin oxide (ITO), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896